PeR Curiam.
Judge Frizzelle found the facts in detail, and specifically found that the movants John B. Roberson and George M. Peel failed to show that they have a meritorious defense to the cause of action alleged against them. He concluded upon the facts found that the movants failed to show that judgment was rendered against them at the January Term 1956 of Perquimans Superior Court through their surprise or excusable neglect, and that they had failed to show that they had a meritorious defense to said action. The findings of fact by the trial judge upon the hearing of a motion to set aside a judgment for excusable neglect, G.S. 1-220, are conclusive on appeal, when supported by competent evidence. Carter v. Anderson, 208 N.C. 529, 181 S.E. 750; Sanders v. Chavis, 243 N.C. 380, 90 S.E. 2d 749. There is competent evidence to support the judge’s findings of fact, and his findings of fact support his conclusions and order.
Affirmed.